    Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 1 of 17 PageID #: 245




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR
Individually and on behalf of all others
similarly situated,

                      Plaintiffs,                        Civil Action No. 3:20-cv-00740
                                                         Hon. Robert C. Chambers, Judge

Y


WILLIAM CROUCH, in his official       capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CY|ITHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA,INC.

                      Defendants.


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS WILLIAM CROUCH,
     CYNTHIA BEANE, AND WEST VIRGINIA DEPARTMENT OF HEALTH AND
     HUMAN RESOURCES, BUREAU FOR MEDICAL SERVICES'S MOTION TO
             DISMISS PLAINTIFFS' CLASS ACTION COMPLAINT

       Now come Defendants, William Crouch, Cynthia Beane, and the West Virginia

Department of Health and Human Resources, Bureau for Medical Services ("WVDHHR"), by

counsel Lou Ann S. Cyrus, Roberta F. Green, Caleb B. David, Kimberly M. Bandy, and Shuman

McCuskey Slicer PLLC, and submit this memorandum of law in support of their request that the
       Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 2 of 17 PageID #: 246




    Plaintiffs' Class Action Complaint be dismissed against them.r Defendants William Crouch,

    Cynthia Beane, and the WVDHHR move, pursuant to Rule l2(bX1) of the Federal Rules of Civil

    Procedure, for dismissal of Plaintiff Christopher Fain's claims asserted in the Complaint on the

bases that: 1) he has not been denied coverage, and therefore, he lacks standing to assert his claims;

    and2) they are not ripe for judicial determination. To the extent Mr. Fain is proposing to represent

a class of individuals, he cannot be an adequate representative because he has not suffered the

injuries alleged. Additionally, these Defendants move, pursuant to Rule l2(bX6), that Mr. Fain has

failed to exhaust administrative remedies in connection with his claims asserted in Count Two,

and they should be dismissed.

                            F'ACTIIAI,/PROCEDI              BACKGROUND

           Plaintiffs' Class Action Complaint was filed on November 12,2020 in the United States

District Court for the Southern District of West Virginia. Plaintiff, Christopher Fain, brings suit

against William Crouch, Cynthia Beane, and the WVDHHR, claiming that he has been the subject

of discrimination as a Medicaid participant on the basis of his sex and his transgender          status.

Compl.,lTfll, 82-87. On behalf of himself, and on behalf of a proposed class of Medicaid

participants, Plaintiff Fain seeks declaratory and injunctive relief against Defendants Crouch,

Beane, and the WVDHHR. Compl., Counts One, Two, Three, and Four. Mr. Fain individually

seeks compensatory damages from the          WVDHHR for violation of Section 1557 of the Patient

Protection and Affordable Care Act, 42 U.S.C. $18116. Compl., Count Two. Plaintiffs Zachary

Martell and Brian McNemar assert discrimination claims against Defendants, Ted Cheatham and




I
 These Defendants previously moved for partial dismissal of Plaintiffs' Complaint. (ECF Nos. 23,
25). The arguments raised in this motion are in addition to those previously asserted, which these
Defendants incorporate by reference.

                                                     2
    Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 3 of 17 PageID #: 247




The Health Plan of West Virginia, Inc., related to health insurance for State employees and their

dependents. Compl., Counts One and     Two. The claims of Martell     and McNemar (and the related

proposed state employee class or subclass) are not directed at Defendants Crouch, Beane, or the

WVDHHR.

         Mr. Fain alleges he was diagnosed with gender dysphoria in or around December 2018.

Compl.,175. He alleges he receives coverage through the MCO UniCare Health Plan of West

Virginia, Inc. Compl., fl80. Mr. Fain's claims against Crouch, Beane, and the WVDHHR are based

upon the alleged denial of coverage by West Virginia Medicaid for hormone therapy and for a

bilateral mastectomy.

         First, Mr. Fain alleges he was denied coverage for hormone therapy. Mr. Fain alleges that,

in or around February 2019, his mental health provider recommended he begin hormone therapy,

and he began such care on or around March 2019. Compl., fl81 . He alleges that, in or around June

2019, he was informed by his pharmacist that his current MCO plan would not cover hormone

care to treat gender dysphoria. Compl.,!f82.   Mr. Fain alleges that, in or around June 2019,he began

purchasing needles and related supplies out-of-pocket through an online private vendor and

purchasing hormones out-of-pocket through his pharmacy and that he continues to do so. Compl.,

flfl83-84.

         Contrary to Mr. Fain's assertions, he has not been denied coverage for hormone therapy by

Medicaid. As set forth    in the Affidavit of Angela Wowczuk, Doctor of Pharmacy,             BCPS,

AAHIVE, the West Virginia Bureau of Medical Services ("WVBMS") contracts with The Rational

Drug Therapy Program to provide prior authorization and consultative services for its Medicaid

pharmaceuticals program. Affidavit of Angela Wowczufr, Exhibit A to the Motion to Dismiss, $2.

The Rational Drug Therapy Program is part of West Virginia University School of Pharmacy's


                                                   J
      Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 4 of 17 PageID #: 248




Department       of   Pharmaceutical Systems and Policy. Wowczuk Affidavit, fl2. Ms. Wowczuk

currently serves as Director of the Rational Drug Therapy Program and has reviewed the Prior

Authorization history for Christopher Fain. I4rowczuk Affidavit, flflI, 3. Her review reveals that Mr.

Fain had an approval for testosterone from March 8, 2019 to February 20, 2020. Wowczuk

Affidavit,\3.

            The Rational Drug Therapy Program received a Prior Authorization request for

testosterone for Mr. Fain by fax on May 12,2020. Wowczuk Affidavit,fl4. The Prior Authorization

request was for a non-standard dosing regimen, so more information was needed from the provider

for   a   decision. Wowczuk Affidavil, fl4. The Rational Drug Therapy Program sent a fax back to the

provider that same day, seeking clarification because the patient had been on weekly dosing, and

the new request sought dosing every 5 days. Wowczuk Affidavit, fl4, and see General Drug Prior

Authorization Form, attached     as   Exhibit I to Wowczuk Affidavif. The Prior Authorizations are drug

and dose specific. Wowczuk      Affidavit,\4.

            The Rational Drug Therapy Program did not receive information back from the provider

in response to the request to clarifu the change in dosing. Wowczuk Affidavit, !f5. Therefore, the

Prior Authorization for testosterone did not go beyond a "pending" status. Wowczuk Affidavit,flS.

The Prior Authorization request for testosterone for Mr. Fain that was sent to The Rational Drug

Therapy Program by fax on May 12,2020 has not been denied. Wowczuk Affidavit,16. It has

neither been denied nor approved because additional information requested from the provider

regarding dosing was not received. Wowczuk Affidavit,fl6.

           Moreover, in providing prior authorization services for the West Virginia Bureau of

Medical Services's Medicaid pharmaceuticals program, the Rational Drug Therapy Program does

not have a policy of denying testosterone for treatment of gender dysphoria. Wowczuk Affidavit,


                                                     4
      Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 5 of 17 PageID #: 249




 !f7. Indeed, the patient history for Christopher Fain indicates that testosterone was approved for

 quite some time. Wowczuk Affidavit,17. It was only the dose change that required additional

 information for Prior Authorization, which was not received from the provider. Wowczuk Affidavit,

n7.

           Brian Thompson, M.S., PharmD, currently serves as Director of Pharmacy Services in the

Office of Pharmacy Services, WVBMS. Affidavit of Brian Thompson, Exhibit B to the Motion to

Dismiss,     flI. As   set forth in his Affrdavit, Mr. Thompson has reviewed the patient history for

Christopher Fain as it relates to the prior authorization request for testosterone faxed onMay 12,

2020 to the Rational Drug Therapy Program. Thompson Affidavit, fl2. Mr. Thompson has

confirmed that neither the Rational Drug Therapy Program nor WVBMS actively denied coverage

of testosterone for Mr. Fain. Thompson Affidavit,fl4. The request was placed on "pending" status,

and clarification was requested from the provider regarding dosing. Thompson      Affidavit,\4.

           Further, the Medicaid pharmaceuticals program does not have a policy          of   denying

testosterone for treatment of gender dysphoria. Thompson       Affidavit,fl3. In fact, Mr. Fain could

have contacted WVBMS directly at any time to determine the coverage status of his medication.

Thompson      ffidavit,lT5. WVBMS did not receive an Appeal from Mr. Fain or from      anyone on his

behalf regarding testosterone to be administered every 5 days for gender dysphoria. Thompson

Affidavit, ']f5. Because Mr. Fain has not been denied coverage for hormone therapy, his claims

based upon this assertion are, therefore, not ripe for review by this Court.

           Second, Mr. Fain alleges that he requires a bilateral mastectomy as medically necessary

care to treat his gender dysphoria and eliminate the need for the ongoing use of a binder. Compl.,


'1J87.   He alleges that "the blanket exclusion in the Medicaid Plan bars him from receiving this

medically necessary care." Compl.,fl87. However, Mr. Fain does not allege that he has made any


                                                    5
    Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 6 of 17 PageID #: 250




 request that such procedure be covered by Medicaid. The attached Affidavit of Unicare Health

 Plan of West Virginia, Inc., confirms that Unicare has not received any requests or inquiries

 regarding gender confirming services for Mr. Fain. Affidavit of (Jnicare Health Plan           of   West

 Virginia, Inc., Exhibit C to the Motion to Dismiss. Necessarily, therefore, Defendants Crouch,

 Beane, and the WVDHHR have not denied coverage to Mr. Fain, and his claims based upon the

 alleged denial of coverage for a bilateral mastectomy are, therefore, not ripe for review by this

 Court.

                                        STANDARD OF REVIEW

          Standing and ripeness are questions of subject matter jurisdiction. South Carolinav. United

States,9I2F.3d720,73014th Cir. 2019), citing Sansotta v. Town of Nags Head,724F.3d 533, 548

(4th Cir. 2013) (citation omitted). The court may dismiss the action pursuant to Rule 12(b)(1) of

the Federal Rules of   Civil Procedure for lack of subject matter jurisdiction. "If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action." Rule

l2(hx3), F.R.C.P.

          "On a motion to dismiss for lack ofjurisdiction, the Court is not constrained to consider

only the allegations of the complaint, but may consider materials outside the pleadings." Kansas

City Life Ins. Co. v. Citicorp Acceptance Co.,72l F. Supp. 106, 107 (S.D. W.Va. 1989), citing

Adams v. Bain,697 F.2d 1213,1219 (4th Cir. 1982). "Such materials may be considered without

converting a Rule 12(bX1) motion to a motion for summary judgment." Id., citing Adams v. Bain,

697 F.2d at    l2l9; citing Mims v. Kemp,516      F.2d   2l   (4th Cir. 1975). Concerning questions of

jurisdiction, the Court may weigh the evidence and determine facts. Id. The burden of establishing

jurisdiction is on the Plaintiff. Id.




                                                   6
    Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 7 of 17 PageID #: 251




        Additionally, these Defendants move, pursuant to Rule 12(bX6), that Mr. Fain has failed

to exhaust administrative remedies in connection with his claims asserted in Count Two, and they

should be dismissed. The court may dismiss the action pursuant to Rule l2(bx6) of the Federal

Rules of Civil Procedure for failure to state a claim upon which relief can be granted. While no

specific form of pleading is required, the Plaintiffs must set forth suffrcient factual allegations in

the Complaint that, if true, would constitute a legal cause of action. For purposes of a motion to

dismiss under Rule 12(b)(6), Courts must consider the Complaint's factual allegations as true, but

need not do so   with respect to mere conclusory legal allegations, which need not be given such

consideration. "To survive   a   motion to dismiss, a Complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal,556 U.S.

662, 678, 129 S.Ct. 1937, 1949, 173 L. Ed. 2d 868, 884 (2009) (quoting Bell Atlantic Corp.             v.


Twombly,550 U.S. 544,570 (2007)).

                                              ANALYSIS

I       DEFENDANTS CROUCH, BEANE, AND THE WVDHHR ARE ENTITLED TO
        DISMISSAL OF PLAINTIFF CHRISTOPHER FAIN'S CLAIMS BECAUSE MR.
        FAIN HAS NOT BEEN DENIED COVERAGE BY MEDICAID, AND HE LACKS
        STANDING TO ASSERT HIS SPECULATIVE CLAIMS.

        Mr. Fain's claims against Defendants Crouch, Beane, and the WVDHHR are based upon

alleged denial of coverage for hormone therapy and for a bilateral mastectomy. However, as set

forth above, Medicaid has not denied coverage to Mr. Fain for these treatments, and therefore, he

lacks standing to assert his claims.

        Standing implicates "the Constitution's limitation on Article            III   courts' power to

adjudicate'casesandcontroversies."'SouthCarolinav.UnitedStates,9l2F.3d720,726(4thCit.

2019), quoting Frank Krasner Enters. v. Montgomery Cty., 401 F.3d 230, 234 (4th Cir.

2005) (quotingAllen    v. Wright,468 U.S. 737,750-51, 104 S. Ct. 3315, 82 L. Ed.2d                   556

                                                    7
   Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 8 of 17 PageID #: 252




(1984), abrogated on other grounds by Lexmark Intern., Inc. v. Static Control Components, Inc.,

572 U.S. 1 18, 134 S. Ct. 1377, 188 L. 8d.2d392 (2014)). In order to establish standing, "a       plaintiff

must show   (l) it has suffered an 'injury in fact'   that is (a) concrete and particularizedand (b) actual

or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged

action of the defendant; and (3) it is likely, as opposed to merely speculative, that the injury       will

be redressed by a favorable decision." Id., quoting Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), lnc.,528 U.S. 167, 180-81, 120 S.           Ct.693,145L.F,d.2d610 (2000).

        Plaintiff must establish a "realistic danger of sustaining a direct injury." Id., quoting

Peterson v. Nat'l Telcoms. & Info. Admin.,478 F.3d 626,632 (4th Cir. 2007) (additional citation

omitted). Threatened injury can satis$ standing requirements, but not all threatened injuries will

suffice. Id., citing Beck v. McDonald, 848 F.3d 262, 271 (4th Cir. 2017) (additional citation

omitted). To satisff standing requirements, an injury-in-fact "must be concrete in both a qualitative

and temporal sense." Id., quoting Beck v. McDonald,848 F.3d at                 27I (quotingWhitmore      v.


Arkansas,495U.S. 149,155,110S. Ct.l7l7,109L.Ed,2d 135(1990)).Allegedinjurymustbe

"palpable and imminent," otherwise, it is too speculative. Id., citing Beck v. McDonald,848 F.3d

at 271 (additional citation omitted). If the alleged harm lies at the end of an "attenuated chain       of

possibilities," it is too speculative. Id., citing Beck,848 F.3d at 275 (holding that plaintiffs, who

received treatment at a medical center that suffered a data breach and alleged that they were at risk

of experiencing identity theft, failed to establish standing because their theory of injury rested on

an "attenuated chain of possibilities"); see also Clapper v. Amnesty       Int'l USA,568 U.S.    398, 410,

133 S. Ct. 1138, 185 L. Ed.2d 264 (2013) ("highly attenuated chain of possibilities" regarding

surveillance of communications).




                                                      8
   Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 9 of 17 PageID #: 253




        Mr. Fain has failed to show he has suffered an injury-in-fact suff,rcient to give rise to

standing. As set forth   in the Affidavit of Angela Wowczuk, Mr. Fain had an approval for

testosterone from March 8,2019 to February 20,2020. Wowczuk         Afidavit,   ']f3.   It was only when

the Rational Drug Therapy Program received a prior authorization request for a non-standard

dosing that more information was needed to process the request.

        The Rational Drug Therapy Program received a Prior Authorization request for

testosterone for Mr. Fain by fax on May 12,2020. Wowczuk Affidavit, fl4. The Prior Authorization

request was for a non-standard dosing regimen, so more information was needed from the provider

for a decision. Wowczuk Affidavit,14. The Rational Drug Therapy Program sent a fax back to the

provider that same day, seeking clarification because the patient had been on weekly dosing, and

the new request sought dosing every 5 days. Wowczuk     ffidavit,   t|4, and see General Drug Prior

Authorization Form, attached as Exhibit    I to Wowczuk   Affidavir. The Rational Drug Therapy

Program did not receive information back from the provider in response to the request to clarifu

the change in dosing. Wowczuk Affidavit, fl5. Therefore, the Prior Authorization for testosterone

did not go beyond a "pending" status. WowczukAffidavit,15.

       Mr. Fain is equating this procedural request for clarification with a denial of coverage.

However, before coverage is denied, a series of hypothetical events would need to take place. Mr.

Fain's provider would need to provide additional information to the Rational Drug Therapy

Program, and then a decision would need to be made regarding the prior authorization request. It

is entirely too speculative for Mr. Fain to conclude that a denial is "palpable and imminent,"

particularly where Mr. Fain's testosterone had been approved from March 8, 2019 to February 20,

2020. Wowczuk Affidavit, fl3. The reasons for the change in dosing have not been provided, so it

is "highly attenuated" for Mr. Fain to conclude that the request is likely to be denied. Regarding


                                                9
      Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 10 of 17 PageID #: 254




the bilateral mastectomy, Mr. Fain has not even alleged that he has requested coverage for any

such procedure, and therefore, a denial is merely hypothetical and contingent on a series of events

that Mr. Fain has not yet set in motion. Mr. Fain has failed to establish an injury-in-fact sufficient

to give him Article III standing, and his claims should be dismissed for lack of subject matter

jurisdiction.

il.       DEFENDANTS CROUCH, BEANE, AND THE WVDHHR ARE ENTITLED TO
          DISMISSAL OF PLAINTIFF CHRISTOPHER FAIN'S CLAIMS BECAUSE MR.
          FAIN HAS NOT BEEN DENIED COVERAGE BY MEDICAID, AND HIS
          SPECULATIVE CLAIMS ARE NOT RIPE FOR REVIEW.

          Similar to the standing argument, Mr. Fain's claims against Defendants Crouch, Beane,

and the WVDHHR are not ripe for review and should be dismissed as a result.

          Ripeness is a question of "fitness of the issues for   judicial decision" and the "hardship to

the parties of withholding court consideration." South Carolina v. United States, 912 F.3d 720,

T0     (4rh   Cir. 2019), quoting Pac. Gos & Elec. Co. v. State Energt       Res. Conservation   &   Dev.

Comm'n,461U.S. 190, 201,103 S. Ct. 1713,75 L. Ed. 2d752 (1983) (citation omitted). "In the

context of claims challenging agency actions . . . the purpose of the ripeness doctrine is 'to prevent

the courts, through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also         to protect the     agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties."' Id., quoting Abbott Labs. v. Gardner,387 U.S. 136,148-49,87

S.   Ct. 1507,18 L. Ed. 2d 681 (1967), abrogated on other grounds by Califano v. Sanders,430 U.S.

99,97 S. Ct. 980, 5l L. Ed. 2d I92 (1977). Controversies are fit for judicial review when they are

"final and not dependent on future uncertainties or intervening agency rulings." Id.,quoting Frqnl$

v. Ross,313 F.3d 184, 195 (4th Cir. 2002) (citation omitted). A claim is not ripe       "if it rests upon
contingent future events that may not occur as anticipated, or indeed may not occur at all." Id.,

                                                   l0
   Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 11 of 17 PageID #: 255




quoting Scoggins v. Lee's Crossing Homeowners Ass'n,718F.3d262,270 (4th Cir.2013) (quoting

Texas v. United States,523 U.S. 296,300, 118 S. Ct. 1257,140 L. Ed. 2d406 (1998)).

        Mr. Fain's claims are not ripe because they rely upon hypothetical agency decisions that

have not been made. The theory of liability asserted by Mr. Fain is that he was denied coverage

for hormone therapy and for bilateral mastectomy. However, Mr. Fain has not been denied

coverage for either. Mr. Fain had an approval for testosterone from March 8,2019 to February 20,

2020. Wowczuk Affidavit, J[3. The Rational Drug Therapy Program received a Prior Authorization

request for testosterone for Mr. Fain by fax on May 12,2020. Wowczuk Affidavit, fl4. The Prior

Authorization request was for a non-standard dosing regimen, so more information was needed

from the provider for a decisi on. WowczukAffidavit,fl4.TheRational Drug Therapy Program sent

a fax back to the provider that same day, seeking clarification because the patient had been on

weekly dosing, and the new request sought dosing every 5 days. Wowczuk Affidavit,         'Jf4,   and see

General Drug Prior Authorization Form, attached as Exhibit I to Wowczuk Affidavil. The Rational

Drug Therapy Program did not receive information back from the provider in response to the

request to clarifu the change in dosing. Wowczuk Affidavit, fl5. Therefore, the Prior   Authoization

for testosterone did not go beyond a o'pending" status. Wowczuk Affidavft,n5.

       It   would be premature for this court to adjudicate claims based upon speculative,

hypothetical decisions. Mr. Fain cannot assert that his treatment has been denied, much less that it

was denied due to his status as transgender or due to a diagnosis of gender dysphoria. Such claims

are contingent on future agency actions that are uncertain and may never occur as anticipated or

alleged by Mr. Fain. Because a decision has not been made by the agency, it is simply too uncertain

for this court to undertake judicial review of actions that have not occurred. Thus, Mr. Fain's

claims are not ripe for judicial review and should be dismissed on that basis.


                                                11
   Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 12 of 17 PageID #: 256




III.    PLAINTIFF CHRISTOPHER FAIN CANNOT ADEQUATBLY REPRESENT A
        CLASS OF INDIVIDUALS ALLEGING DENIAL OF MEDICAID COVERAGE
        BECAUSE MR. FAIN HAS NOT SUFFERED THE INJURY ALLEGED ON
        BEHALF OF THE PROPOSED CLASS.

        Class action claims constitute a deviation from the general rule that litigation must be

conducted by and on behalf of the individual named parties only. Wal-Mart Stores, Inc., v. Dukes,

564 U.S. 338,349 (2011), quoting Califano v. Yamasaki,442U.S.682,700-01 (1979). That

deviation is justified only to the extent the class representatives possess inter aliathe same interests

and suffer the same injury as the proposed class members. Dukes,564 U.S. at349, quoting East

Tex. Motor Freight System, Inc. v. Rodriguez,43l U.S. 395,403 (1977) (quoting Schlessinger                v.


Reservists Comm. To Stop the    War,4l8 U.S. 208 (1974)). The Supreme Court ofthe United              States

has found that class form is appropriate only where economical to combine the claims and that the

determination as to whether it is economical is a practical one     - when a common injury can be
addressed and resolved by a class litigation without doing damage to either,       it makes   sense   to do

so as a class action.

        Plaintiffs have proposed a Medicaid class, defined as "All transgender people who are or

will be enrolled in West Virginia Medicaid     and who are seeking or    will   seek gender-confirming

care barred by the Exclusions." Compl., fl108. However, Mr. Fain cannot possibly adequately

represent a class of people alleging care "barred" by "Exclusions" when Mr. Fain himself has not

been denied coverage for gender-confirming care. For this additional reason, Defendants Crouch,

Beane, and the WVDHHR request dismissal as a matter            of law of the class claims herein         as

necessary and proper at this time.




                                                  l2
   Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 13 of 17 PageID #: 257




IV        PLAINTIFF CHRISTOPHER FAIN HAS NOT EXHAUSTED ADMINISTRATIVE
          REMEDIES IN CONNECTION WITH HIS CLAIM ASSERTED IN COUNT TWO
          OF THE COMPLAINT FOR VIOLATION OF SECTION1557 OF THE PATIENT
          PROTECTION AND AFFORDABLE CARE ACT.

          The Medicaid Act includes an administrative fair hearing process for any individuals

whose claims for assistance are denied or not acted upon promptly. 42 U.S.C. $ 1396a(a)(3);42

C.F.R. $$ 431.205. Plaintiff also has administrative remedies available to him under the ACA for

a denied claim.   Mr. Fain has not alleged that he has pursued any of these available remedies, or

that the available remedies have been exhausted. "A federal district court may dismiss [Plaintiffis

Affordable Care Act] complaint for failure to exhaust administrative remedies and procedural

requirements;' Papav. Diamandi,2l2} U.S. Dist. LEXIS 25812, *6 (E.D. Pa2020) (unpublished)

(citing Rannels v. Hargrove, 731 F. Supp.     l2l4 (8.D.   Pa. 1990)). Count Two of the Complaint

must be dismissed as against Defendants Crouch, Beane, and the WVDHHR because Plaintiff Fain

failed to allege that he exhausted his administrative remedies.

                                          CONCLUSION

       Plaintiff Christopher Fain's claims lack standing and are not ripe for judicial review

because   Mr. Fain has not been denied coverage for gender-confirming care. His claims should,

therefore, be dismissed for lack of subject matter jurisdiction. Additionally, Plaintiff s request for

class certification should be denied because Mr. Fain cannot adequately represent the proposed

class. Finally, Mr. Fain has not alleged that he has exhausted administrative remedies available to

him, and therefore, his claim asserted in Count Two of the Complaint for violation of Section 1557

of the ACA should be dismissed for failure to state a claim upon which relief can be granted.

       Wherefore, these Defendants request that their Motion to Dismiss Plaintiffs' Class Action

Complaint be granted, and for such other and further relief as the court may direct.



                                                 13
  Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 14 of 17 PageID #: 258




                                      WILLIAM CROUCH,
                                      CYNTHIA BEAI\E, and
                                      WEST YIRGINIA DEPARTMENT OF
                                      HEALTH AND HUMAN RESOURCES,
                                      BUREAU F'OR MEDICAL SERVICES,

                                      By counsel


/s/ Lou Ann S.
Lou Ann S. Cyrus, Esquire (WVSB #6558)
Roberta F. Green, Esquire (WVSB #6598)
Caleb B. David, Esquire (WVSB #12732)
Kimberly M. Bandy, Esquire (WVSB #10081)
SnuueN McCusrey SlrcpR PLLC
P.O. Box 3953
Charleston, WV 25339
(304) 345-1400; (304) 343-1826 (fax)
lcyrus@shumanlaw.com
rqreen@shumanlaw.com
cdavid@shumanlaw.com
kbandy@shumanlaw.com




                                           t4
    Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 15 of 17 PageID #: 259




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
Individually and on behalf of all others
similarly situated,

                      Plaintiffs,                        Civil Action No. 3:20-cv-00740
                                                         Hon. Robert C. Chambers, Judge


v

WILLIAM CROUCH, in his official       capacity as
Cabinet Secretary of the West Virginia
Department Of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA,INC.

                     Defendants.


                                CERTIFICATE OF SERVICE

       Now come Defendants, William Crouch, Cynthia Beane and West Virginia Department of

Health and Human Resources, by counsel, and do hereby certifu that on the   2nd   day of February,

2021, the foregoing 'MEMORANDUM OF                  LAW IN SUPPORT OF             DEFENDANTS

WILLIAM CROUCH, CYI\THIA BEANE, AND WEST VIRGINIA DEPARTMENT OF
HEALTH AND HUMAN RESOURCES, BUREAU FOR MEDICAL SERVICES'S
MOTION TO DISMISS PLAINTIFFS' CLASS ACTION COMPLAINT'                         was electronically
  Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 16 of 17 PageID #: 260




filed with the Clerk of the Court using the CM/ECF system, which will send aNotice of Electronic

Filing to, and constitutes service on:

                                     Walt Auvil (WVSB#190)
                                      Counselfor Plaintffi
                               The Employment Law Center, PLLC
                                        1208 Market Street
                                  Parkersburg, WV 26101 -4323
                                          (304) 48s-30s8
                                       (304) 48s-6344 (fax)
                               auvil@theemploymentlawcenter. com

                           Av atara Smith-Canington, Visiting Attorney
                                         Counselfor   Plaintffi
                                           Lambda Legal
                                3500 Oak Lawn Avenue, Suite 500
                                    Dallas Texas 7 5219-6722
                                          (214) 2t9-8s8s
                                       (214) 219-4455 (fax)
                                asmithcarrington@lambdale gal. org

                                  Perry W. Oxley (WVSB#721l)
                                   David E. Rich (WVSB#9141)
                                 Eric D. Salyers (WVSB#I3042)
                               Christopher K. Weed (WVSB#I3868)
                                   Oxley Rich Sammons, PLLC
                                    Counsel for Ted C heatham
                                    517 9rh Street, P.O. Box 1704
                                   Huntington,WY 257 18-1704
                                            (304) s22-tr38
                                         (304) s22-9s28 (fax)
                                                      lawwv.com
                                       drich@oxleylawwv.com
                                     esalyers@oxley lawwv. com
                                      cweed@oxleylawwv.com

                             Stuart A. McMillan (WVSB#6352)
                       Coanselfor The Health Plan of llest Virginia,Inc.
                                       BOWLES RICE LLP
                                        600 Quanier Street
                                      Charleston, WV 25301
                                          (304) 347-rrr0
                                       (304) 347-1746 (fax)
                                    smcmi I lan(dbowlesrice. c om



                                                 t6
Case 3:20-cv-00740 Document 33 Filed 02/02/21 Page 17 of 17 PageID #: 261




                        Aaron C. Boone (WVSB#9479)
               Counselfor The Health Plan of West Virginio,Inc.
                             BOWLES RICE LLP
                          Fifth Floor, United Square
                        501 Avery Street, P.O. Box 49
                           Parkersburg,WY 26102
                                (304) 420-ss0t
                             (304) 420-s587 (fax)
                           aboone(@bowlesri    ce.   c   om


                                   /s/ Lou Ann S.
                                   Lou Ann S. Cyrus, Esquire (WVSB #6558)
                                   Roberta F. Green, Esquire (WVSB #6598)
                                   Caleb B. David, Esquire (WVSB #12732)
                                   Kimberly M. Bandy, Esquire (WVSB #10081)
                                   Counselfor ll/illiam Crouch, Cynthia Beane, and
                                   West Virginia Department of Heolth and Human
                                   Resources, B ureau for Medical Services
                                   Suurr,rRN   McCusrey Slrcpn PLLC
                                   P.O. Box 3953
                                   Charleston,WY 25339
                                   (304) 34s-r400; (30a) 343-1826 (fax)
                                   lcyrus@shumanlaw.com
                                   rgreen@shumanlaw.com
                                   cdavid@shumanlaw.com
                                   kbandy@shumanlaw.com




                                     l7
